Case 1:20-cv-09672-GBD Document 26 Filed 04/01/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee e er eeewr enw eww ee ee eee ew ew eee ee ee ee X

EN AILIN, on behalf of themselves, et al.,
Plaintiffs,

~against-

BENIHANA INC., and JOHN DOE :

CORPORATIONS 1-20, : 20 Civ. 9672 (GBD)
Defendants. :

a xX

GEORGE B. DANIELS, District Judge:

The initial conference scheduled to occur on April 6, 2021 at 9:30 a.m. is hereby cancelled.

Dated: April 1, 2021
New York, New York

SO ORDERED.

Procpe 6 Dorr’,

GEPRGED. DANIELS
TEDSTATES DISTRICT JUDGE

 

 
